Citation Nr: 0945733	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  98-07 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar disability, claimed as secondary to a service-
connected right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, claimed as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from April 1971 to April 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Nashville RO that declined to reopen the claim for service 
connection for PTSD, and reopened the claims for service 
connection for lumbar and knee disabilities and then 
continued to deny the claims on the merits.  Notwithstanding 
the RO's apparent decision to reopen these claims, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues 
before the Board are the threshold question of whether new 
and material evidence has been received, as set out on the 
title page.

In June 1998, the Veteran testified at a hearing before a 
local hearing officer; a transcript of this hearing is 
associated with the claims file.  In October 2006, the Board 
remanded the matters for additional notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's October 2006 remand noted that the Veteran's 
claims for service connection for PTSD, lumbar disability, 
and left knee disability were previously denied by the RO in 
earlier rating decisions and that these decisions were not 
appealed.  Consequently, the earlier decisions are final.  
The RO was instructed to give the Veteran the required notice 
to reopen a previously denied claim pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and in accordance with 
the guidance provided in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Such notice includes providing a comprehensive 
definition of "new and material" evidence.  Significantly, 
the definition of "new and material evidence" was revised, 
effective August 29, 2001.  Prior to this date, new and 
material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001). 

In November 2006, the RO notified the Veteran of the revised 
definition; however, as the Veteran's claim was received in 
1996 the earlier definition applied.  Thus, the case must be 
remanded to provide the Veteran the correct notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will give the Veteran 
corrective notice that includes the 
definition of "new and material 
evidence" that was in effect prior to 
August 29, 2001.  

2.  The RO/AMC will wait an appropriate 
time period for the Veteran to respond 
and, if a response is received, take any 
additional action suggested by it.

3.  When the above steps have been 
completed, the case should again be 
reviewed by the RO/AMC.  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the Veteran a 
Supplemental Statements of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


